         Case 1:20-cv-06295-JGK Document 41 Filed 02/11/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
MACKENSIE LERARIO,
                                                  20-cv-6295 (JGK)
                       Plaintiff,
                                                  ORDER
           - against -

CORNELL UNIVERSITY, ET AL.,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     In response to the letter by the Cornell defendants dated

February 10, 2021, ECF No. 40, the request to strike the Second

Amended Complaint is denied.        Even if the Court granted a motion

to dismiss, it likely would be without prejudice to filing an

amended complaint.     Because the plaintiff has now filed a Second

Amended Complaint, even though unauthorized, the Court will accept

the Second Amended Complaint.       The motion to dismiss by the

Cornell defendants directed against the first amended complaint is

denied without prejudice as moot.        The defendants may respond to

the Second Amended Complaint with an answer or motion to dismiss

by March 5, 2021.     Any response to the motion is due March 26,

2021.    Any reply is due April 9, 2021.       The Clerk is directed to

close docket numbers 32 and 35.

SO ORDERED.

Dated:      New York, New York
            February 11, 2021

                                         ____/s/ John G. Koeltl_______
                                               John G. Koeltl
                                         United States District Judge
Case 1:20-cv-06295-JGK Document 41 Filed 02/11/21 Page 2 of 2




                             2
